WOODALL, Justice
(dissenting from the rationale in part).
With regard to the holding that notice by publication for three consecutive weeks was legally sufficient, I dissent only from the rationale. Since the mortgage at issue was executed after January 1, 1989, the effective date of Act No. 88-906, 1988 Ala. Acts, codified at § 35-10-13, Ala.Code 1975, it is subject to § 35-10-13. That section provides, in pertinent part, that “[njotice of all sales under this article shall be given by publication once a week for three successive tveeks.” (Emphasis added.)
In all other respects, I concur.